                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MDADVANTAGE INSURANCE                     :
COMPANY OF NEW JERSEY,                    :
    Plaintiff,                            :              CIVIL ACTION
                                          :              NO. 16-969
                      v.                  :
                                          :
AARON S. HASIUK, M.D., et al.,            :
    Defendants.                           :

                                          ORDER

       AND NOW, this 31st day of March, 2020, in consideration of Plaintiff MDAdvantage

Insurance Company of New Jersey’s Motion for Summary Judgment (ECF No. 91), and the

responses in opposition thereto filed by Defendants Bucks County Women’s Healthcare, Inc. and

Aaron S. Hasiuk, M.D. (ECF No. 93), Defendant Chee Chee Sisco (ECF No. 95), and Defendant

Ruth Bardsley (ECF No. 97), it is hereby ORDERED that Plaintiff’s Motion is DENIED for the

reasons set forth in the accompanying Memorandum.



                                                         BY THE COURT:


                                                         /s/ C. Darnell Jones, II
                                                         C. Darnell Jones, II J.
